Citation Nr: 1033846	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a total rating based on individual 
unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from March 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2008, the Board denied service connection for a back 
disorder and denied a rating in excess of 30 percent for PTSD.  
The Veteran appealed the Board's decision to the Veterans Claims 
Court, and in a January 2010 Joint Motion for Remand, the Court 
Clerk vacated and remanded the case for development on behalf of 
the Court.

The issues have been recharacterized as above to better reflect 
the Veteran's allegations and the evidence of record, to include 
inference of a claim for TDIU as part and parcel of the Veteran's 
claim for increased evaluation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).

The issues of entitlement to TDIU and service connection for a 
back disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


FINDING OF FACT

PTSD causes occupational and social impairment with deficiencies 
with work, family relations, thinking, and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; suicidal ideation; impaired short-term memory, 
which the examiner noted would significantly affect employment; 
and produces considerable dysfunction in terms of his social and 
work capacities.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 3.326, 4.130, Diagnostic 
Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of a veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The RO granted a 30 percent rating for PTSD under DC 9411, which 
provides that a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

When assessing the evidence of record, it is important to note 
the Global Assessment of Functioning (GAF) score, which reflects 
the "'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."'  Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

The Court in Richard noted that a score of 41-50 illustrates 
"'[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."'  A score of 51-60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, (e.g., 
few friends, conflicts with peers or co- workers).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is one element to be considered, but it is not solely 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
38 C.F.R. § 4.126; VAOPGCPREC 10- 95 (Mar. 1995); 60 Fed. Reg. 
43,186 (1995).

The Veteran underwent a VA examination in September 2005.  At 
that time, he reported that he had trouble sleeping since service 
and suffered constant nightmares and flashbacks.  He also said 
his ability to perform daily functions during remission or 
partial remission was impaired.

He related that while employed, his relationship with his 
employer was poor while his relationship with co-workers was 
fair.  He indicated that he suffered moodiness and an exaggerated 
startle response while working.  His relationship with his wife 
and step-children was strained, but his relationship with his 
biological children was good.  He said he avoided crowds and had 
diminished interest or participation in significant activities, 
such as school functions for his children.  He suffered a 
persistent feeling of detachment from others.

The Veteran reported persistent recollections of traumatic events 
witnessed in Vietnam, including flashbacks triggered by 
helicopter noise, loud noises and unexpected movement.  There was 
persistent, intense distress at exposure to similar events.  Also 
noted was his persistent irritability and outbursts of anger, or 
his short fuse, which had cost him jobs, as well as his 
exaggerated startle response to loud noises or unexpected 
movement.  He also suffered persistent hypervigilance.

During the examination, the examiner noted that the Veteran was a 
reliable historian.  He also noted that the Veteran had abnormal 
affect and depressed mood.  Also noted was mild memory impairment 
as the Veteran had some difficulty recalling names, directions, 
and recent events.  He indicated having passive thoughts of 
death.

Upon completion of the evaluation, the examiner assigned a GAF 
score of 60, which reflects moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  The 
examiner stated that the PTSD causes distress or impairment in 
social, occupational, or other areas of functioning.

In April 2007, the Veteran underwent another VA examination.  He 
reported nightmares, intrusive thoughts, avoidance of crowds, an 
exaggerated startle response, and hypervigilance.  He reported 
difficulty forming close relationships and emotional bonds.  He 
also reported ongoing chronic back pain.

The Veteran's spouse told the examiner that the Veteran was 
irritable and short tempered, and that these symptoms had 
increased in the last couple of years.  She also reported that he 
had periods of depression, low energy and motivation, and 
sadness.  He said that he was worried about finances because he 
lost his job.

The Veteran related that he liked to participate with his kids' 
activities, but that he had a difficult time doing so.  He 
related that he occasionally went to a smoke shop with a friend a 
couple of times each week.  He went to restaurants to eat a 
couple of times each month with his wife and performed small 
tasks around his house.

The Veteran reported that he had not worked in over a year and 
that he was not currently working because of his back disorder.  
He noted that it had always been difficult for him to relate to 
his bosses due to irritability and that he had lost several jobs 
because of it.  He said that the problem would persist if he 
could return to work.  At the time of the examination, his sleep 
was limited and his depression and irritability had increased, 
which would make it very difficult for him to work.

The examination revealed depressed mood and increased suicidal 
ideation.  The examiner stated that with one exception, there is 
no impairment of thought process or communications that would 
have a significant impact on the Veteran's social functioning and 
work capacity.  He stated that the exception was the Veteran's 
poor short-term memory.  

The examiner stated that the condition would make work activities 
more difficult.  He speculated that one possible explanation for 
the poor short-term memory was the Veteran's general elevated 
level of background pain.  The examiner assigned a GAF score of 
54, which reflects moderate symptoms or moderate difficulty in 
social or occupational functioning.

The Veteran said that symptoms noted in the 2005 VA examination 
continued but that some have increased, such as his irritability 
and short temper.  The examiner noted that the Veteran was also 
more depressed and tense, and that the increase in symptomatology 
appeared to be due to the Veteran's inability to work for the 
last year due primarily to his back pain, as well as to his PTSD.  
The examiner stated that it was his opinion that the Veteran's 
PTSD had increased somewhat and now produced considerable 
dysfunction in terms of his social and work capacities.

Because the April 2007 VA examination showed occupational and 
social impairment with deficiencies with work, family relations, 
thinking, and mood; difficulty in establishing and maintaining 
effective work and social relationships; suicidal ideation; 
impaired short-term memory, which the examiner noted would 
significantly affect employment; a GAF score of 54, which 
reflects moderate symptoms or moderate difficulty in social or 
occupational functioning; and that the PTSD has increased and 
produces considerable dysfunction in terms of his social and work 
capacities, giving the Veteran the benefit of the doubt, the 
Board finds that the examination supports a 70 percent disability 
rating.  

In making this finding, the Board gives more weight to the 
examiner's statement that the impaired short-term memory would 
significantly affect the Veteran's employment and his statement 
that the Veteran's PTSD has increased and produces considerable 
dysfunction in terms of social and work capacities.

The evidence does support the criteria for a 100 percent rating, 
including total occupational and social impairment.  
Specifically, the Veteran did not demonstrate gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, or 
memory loss for names of close relatives, own occupation, or own 
name.  

Finally, the Veteran submitted a letter from a private physician 
dated June 2007, reflecting that he had evaluated the Veteran to 
determine the severity of his PTSD.  The letter indicated that 
the Veteran was suffering severe and increasing symptoms of 
insomnia, including difficulty falling asleep and frequent 
awakenings; nightmares; flashbacks; daytime flashbacks 
precipitated by any kind of loud noise; increased anxiety, 
irritability, and intrusive thoughts; chronic depression with 
loss of interest, lack of energy, and increasing suicidal 
thoughts; and avoidance of people.

The physician noted that the Veteran's affect was extremely 
anxious and depressed and that he has definite impairment of 
concentration and attention span.  Also noted were problems with 
the Veteran's recent memory.  He also noted auditory 
hallucinations.  He also reported chronic back pain and said that 
he always experienced pain in varying degrees of severity.  He 
also reported his severe tinnitus, which he reported as constant.

The diagnosis indicated that PTSD was chronic, severe, and 
increasing.  The physician stated that the PTSD had rendered the 
Veteran 100 percent disabled, rendering him unemployable.  He 
reflected that that the Veteran was unable to establish and 
maintain effective relationships with people and that he had 
persistent anxiety, agitation, depression and suicidal thoughts.  

He also noted that the Veteran's back pain was poorly controlled 
by medications and that the Veteran needed ongoing treatment with 
counseling and psychiatric medications.  The prognosis was very 
poor and the Veteran had been unable to work for 1.5 years due to 
the listed symptoms.

Unlike the September 2005 and April 2007 VA examinations, the 
private physician indicated that the Veteran's symptoms included 
an inability to establish and maintain effective relationships 
with people, suicidal thoughts, impairment of concentration and 
attention, and that the PTSD had rendered him unemployable.  
Therefore, the evaluation letter supports a finding of 70 percent 
as the letter indicates occupational and social impairment, with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships.  

The report does not, however, indicate the criteria for a 100 
percent rating, including total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or own 
name.

With respect to the Veteran's claim, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's PTSD has been provided by the medical personnel who 
have examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

In sum, the Board finds that the evidence supports a 70 percent 
rating but no more.  As noted above, the evidence need not show 
all findings specified by the rating criteria, but that the 
findings sufficiently identify the disease and resulting 
disability.  38 C.F.R. § 4.21.  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates that criteria 
required for that rating.  38 C.F.R. § 4.1.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, there is no doubt that PTSD has impacted the 
Veteran's social and occupational ability.  While the private 
physician indicated that the Veteran was 100 percent disabled due 
to PTSD, the evidence does not support findings consistent with a 
schedular rating.  

As noted above, he has not shown symptoms consistent with gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to time 
or place, or memory loss for names of close relatives, own 
occupation, or own name.  Therefore, the schedular criteria are 
adequate to address his current disability.

The 70 percent schedular rating adequately compensates the 
Veteran for his disability.  Thus, the Board does not find that 
the case presents such an exceptional or unusual disability 
picture to render impractical the application of the regular 
schedular standards.  Referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service for an 
extraschedular rating is not warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans Affairs 
(VA) has a duty to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction, or 
regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran submitted private treatment records and buddy 
statements and was afforded a VA medical examination in April 
2007.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A 70 percent rating, but no more, for PTSD is granted subject to 
the laws and regulations governing the payment of benefits.


REMAND

The Veteran seeks service connection for a back disorder.  He 
underwent an examination in April 2007 to determine the nature 
and etiology of the disorder.  The examiner found no relationship 
between a current back disorder and service based, in part, on an 
understanding that the Veteran had a physically demanding 
occupation after service.  

He argues that his employment consisted of driving a truck and 
was not physically demanding.  Pursuant to the Joint Motion, a 
remand is necessary to obtain additional evidence regarding his 
employment and to schedule another examination.

In addition, the Veteran told the April 2007 VA examiner that he 
was treated at a VA facility in 1985 for his back disorder.  
Records from the 1980s have not been associated with the claims 
file.  Therefore, the Board finds that the RO should attempt to 
obtain these records.

Regarding the TDIU claim, the Court has recently held that a 
request for TDIU, whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim, or, if the disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Here, the evidence shows that the Veteran is unemployed and a 
letter from a private physician indicated that he was unable to 
work due to PTSD.  Hence, the claim for an increased rating for 
PTSD includes consideration of whether TDIU is warranted under 
the provisions of 38 C.F.R. § 3.340, 3.341, and 4.16.

Accordingly, the Veteran should be provided with appropriate 
notice as to how to substantiate a claim for TDIU and afforded an 
examination.  The examiner is asked to render an opinion as to 
whether it is at least as likely as not (fifty percent or 
greater) that the Veteran's service connected disabilities alone, 
without reference to any non-service connected disabilities, 
prevent him from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran with 
VCAA notice explaining how to substantiate a 
claim for TDIU.

2.  Contact the Veteran and request that he 
identify the VA facility where he sought 
treatment for back complaints in the 1980s.  
Thereafter, obtain and associate with the 
claims file those treatment records.  All 
attempts to obtain the records should be 
documented in the claims file.

3.  Contact the Veteran and request that he 
provide the full name and address for his 
former employer.  Following receipt of that 
information, contact the employer and request 
the Veteran's employment records and job 
description.  If unable to obtain the 
documents, inform the Veteran, and ask him to 
provide them.

4.  Schedule the Veteran for an examination 
to determine the nature and etiology of his 
back disorder.  The examiner must be provided 
with the claims file for review and he or she 
must indicate review of the claims file in 
the examination report.

The examiner is to review all of the 
evidence, including the buddy statements, and 
indicate whether it is at least as likely as 
not (50 percent probability or greater) that 
the Veteran's current back disorder had onset 
during or is a result of his active service.  
The examination report must include a 
complete rationale for all opinions and 
conclusions reached.

5.  The Veteran should be scheduled for an 
appropriate examination to determine the 
effect of his service-connected disabilities 
on employability.  The examiner must be 
provided with the claims file for review and 
he or she must indicate review of the claims 
file in the examination report.

The examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran is unable to secure or maintain 
substantially gainful employment solely as a 
result of his service connected disabilities.  
The examination report must include a 
complete rationale for all opinions and 
conclusions reached.

6.  After completing any further development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If the 
benefits are not granted in full, the Veteran 
and his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


